Title: From Thomas Jefferson to Henry Dearborn, 2 August 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear General 
                     
                     Monticello Aug. 2. 08.
                  
                  I send you a recommendation from the Senate of Georgia in favor of a David Alexander to be a brigade inspector or adjutant General. the writer signs himself President pro tem of the Senate of Georgia, & sais it is a concurred resolution of their General assembly & under the injunction of secrecy. the channel of recommendation is novel, & not to be approved as an habitual one; yet out of respect to the body, I should think it should be attended to, if on due inquiry we find no irregular practice attached to it. probably we may not be able to know this till Congress meets.   I inclose you letters cr. of Govr. Hull, Genl. Clarke & Thos. Hunt which I recieved from the war office. Clarke’s preference of a trading position on the Missouri rather than the Osage is worthy of consideration. I am now satisfied that my first suspicion as to the prophet of the Indians was the true one. I take him to be an enthusiast in favor of the antient habits, customs & superstitions of their fathers, whose object is to get them back to the former mode of life, to reject every thing leading to civilization, to intercourse or incorporation with the whites, probably hating the whites, but without any preference between the English & us. I have seldom heard any thing with more concern than Genl. Skinner’s deficit. there were few men I would have relied on with more confidence, but the sum is so enormous & the time so short that it is impossible not to suppose fraud. pray inform me of the truth, and whom we must appoint as his successor in his office under us, if his conduct has rendered his continuance improper. I salute you with constant affection & respect.
                  
                     Th: Jefferson 
                     
                  
               